Case 4:19-cv-00737-ALM-CAN Document 28 Filed 11/10/20 Page 1 of 2 PageID #: 295




                             United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

  HEATHER DOUGLAS                                 §
                                                  §   Civil Action No. 4:19-CV-737
  v.                                              §   (Judge Mazzant/Judge Nowak)
                                                  §
  WELLS FARGO BANK, N.A.                          §

                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE


        Came on for consideration the report of the United States Magistrate Judge in this action,

 this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

 On October 21, 2020, the report of the Magistrate Judge (Dkt. #26) was entered containing

 proposed findings of fact and recommendations that Defendant Wells Fargo Bank, N.A.’s

 Motion to Dismiss (Dkt. #22) be granted.

        Having received the report of the United States Magistrate Judge, and no objections thereto

 having been timely filed, the Court is of the opinion that the findings and conclusions of the

 Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

 conclusions of the Court.

        It is therefore ORDERED that that Defendant Wells Fargo Bank, N.A.’s Motion to

 Dismiss (Dkt. #22) is hereby GRANTED.                 Plaintiff Heather Douglas’s claims are

 DISMISSED WITH PREJUDICE.

        It is further ORDERED that that Defendant Wells Fargo Bank, N.A.’s Unopposed Motion

 to Abate (Dkt. #25) is DENIED AS MOOT.
    Case 4:19-cv-00737-ALM-CAN Document 28 Filed 11/10/20 Page 2 of 2 PageID #: 296

.

           All relief not previously granted is DENIED.

           The Clerk is directed to CLOSE this civil action.

           IT IS SO ORDERED.
           SIGNED this 10th day of November, 2020.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE




                                                   2
